                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

KELVIN LAMONT McLEAN,                    :

            Petitioner                   :
                                             CIVIL ACTION NO. 3:19-0667
      v.                                 :
                                                  (Judge Mannion)
Warden, BRIAN S. CLARK,                  :

            Respondent                   :



                                MEMORANDUM

      Petitioner, Kelvin Lamont McLean, a pre-trial detainee presently

confined in the Dauphin County Prison, Harrisburg, Pennsylvania, filed the

instant petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254. (Doc.

1). He challenges his pre-trial detention. Id. For the following reasons, the

Court will dismiss the petition for lack of jurisdiction.



 I. Background

      On or about November 26, 2018, McLean was charged with statutory

sexual assault, unlawful contact with a minor, and corruption of minors. See

Commonwealth of Pennsylvania v. Kelvin McLean, CP-22-CR-0006639-2018.

      On December 18, 2018, McLean’s charges were bound over by the

Magistrate District Justice to the Dauphin County Court of Common Pleas,
and he is currently awaiting trial, which is scheduled for December 2, 2019.

Id.

      On April 18, 2019, Petitioner filed the above captioned petition for writ

of habeas corpus. (Doc. 1). He claims that “the evidence presented did not

establish probable cause to believe that Petitioner committed a crime,

therefore, holding Petition in custody in violation of his right to be free from

unreasonable seizure of the person as guaranteed by the Fourth and

Fourteenth Amendments and Article 1, and 8 of the Pennsylvania

Constitution.” Id.



II. Discussion

      When judgment against a petitioner in state criminal proceedings has

not yet been entered and a petitioner files an application for a writ of habeas

corpus while in pretrial detention, jurisdiction for federal habeas review arises

under 28 U.S.C. §2241, not 28 U.S.C. §2254 because §2254 requires that the

petitioner be “in custody pursuant to the judgment of a State court”. Under 28

U.S.C. §2241(c)(3), the writ of habeas corpus may extend to a prisoner in

pretrial detention if “[h]e is in custody in violation of the Constitution or laws

or treaties of the United States.” While federal courts have jurisdiction to issue

a writ of habeas corpus before a judgment is entered in a state criminal

                                        2
proceeding pursuant to 28 U.S.C. §2241, see e.g. Moore v. DeYoung, 515

F.2d 437, 443 (3d Cir.1975), in the pre-trial setting, “federal habeas corpus

does not lie, absent ‘special circumstances' to adjudicate the merits of an

affirmative defense to a state criminal charge prior to a judgment of conviction

by a state court.” Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484,

489 (1973). Disfavor of pre-trial intervention in state criminal proceedings is

based on the notion of comity, “a principle of deference and ‘proper respect’

for state governmental functions in our federal system.” Evans v. Court of

Common Pleas, Del. Cnty., Pa., 959 F.2d 1227, 1234 (3d Cir. 1992) (citing

Younger v. Harris, 401 U.S. 37, 44 (1971)).

      While the district court has jurisdiction pursuant to §2241 to issue a writ

of habeas corpus before judgment is entered in state criminal proceedings,

“that jurisdiction without exhaustion should not be exercised at the pre-trial

stage unless extraordinary circumstances are present.” Moore, 515 F.2d at

443, 447 (internal citations omitted) (declining to decide the boundaries of

“extraordinary circumstances” sufficient to warrant pre-trial interference). In

the absence of extraordinary circumstances “where petitioner seeks to litigate

the merits of a constitutional defense to a state criminal charge, the district

court should exercise its ‘pre-trial’ habeas jurisdiction only if petitioner makes

a special showing of the need for such adjudication and has exhausted state

                                        3
remedies.” Id. at 443 (internal citations omitted).

      Although §2241 does not contain the same statutory exhaustion

language as §2254, courts have read the same exhaustion requirement to

apply to suits brought under §2241. Moore, 515 F.2d at 442 (“although there

is a distinction in the statutory language of §§2254 and 2241, there is no

distinction insofar as the exhaustion requirement is concerned”); see also

Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000); Evans, 959 F.2d at 1230.

Exhaustion requires that the state courts be given the opportunity to correct

any errors before the federal court reviews a claim. O’Sullivan v. Boerckel,

526 U.S. 838, 845 (1999); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). To

that extent, a petitioner must invoke “one complete round of the state's

established appellate review process” in order to exhaust his remedies.

O’Sullivan, 526 U.S. at 845. The claim brought in federal court must be the

substantial equivalent of that previously presented in state court. Evans, 959

F.2d at 1231 (other citations omitted).

      “[A]bsent a showing of bad faith or an intent to harass, federal courts

should decline requests to enjoin state criminal prosecutions, ‘particularly

when the moving party has an adequate remedy’ in state court. Gonzalez v.

Waterfront Comm'n of New York Harbor, 755 F.3d 176, 180 (3d Cir. 2014)

(citing Younger v. Harris, 401 U.S. 37, 43 (1971) ). The court therefore should

                                       4
not issue a writ of habeas corpus without exhaustion at the pre-trial stage

unless extraordinary circumstances are present. Moore, 515 F.2d at 443.

      In this case, McLean has not exhausted his state-court remedies: he

has not yet had a trial at which he presented his constitutional arguments, nor

has he presented those arguments on direct appeal from a conviction.

McLean has also not made a special showing as to why habeas corpus relief

is appropriate in this case. His petition does not indicate any reason as to why

this court should consider his constitutional arguments before the state court

has had an adequate opportunity to do so. Furthermore, there are no

extraordinary circumstances present in this case. McLean will have an

adequate opportunity to present his constitutional claims at his trial, and,

should it reach that stage, on appeal from a conviction. Pretrial habeas corpus

relief is thus inappropriate in this case.



III. Conclusion

      Because McLean has adequate remedies available to him in his

pending criminal case, he is not entitled to habeas relief, and the instant

petition will be dismissed without prejudice.




                                        5
             An appropriate Order follows.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge




Dated:          November 5, 2019
19-0667-01
